
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5266
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 21, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To extend the final report deadline and
		  otherwise reauthorize the National Commission on Children and
		  Disasters.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission on Children and
			 Disasters Reauthorization Act of 2010.
		2.National
			 Commission on Children and Disasters Reauthorization
			(a)Deadline for
			 filling vacanciesParagraph
			 (2) of section 605(g) of the Kids in Disasters Well-being, Safety, and Health
			 Act of 2007 (title VI of division G of the Consolidated Appropriations Act,
			 2008 (Public
			 Law 110–161; 121 Stat. 1844, 2213)) is amended by inserting
			 not later than 90 days after the date of vacancy after
			 shall be filled.
			(b)Frequency of
			 interim reportsSubsection
			 (a) of section 611 of the Kids in Disasters Well-being, Safety, and Health Act
			 of 2007 is amended—
				(1)in the subsection
			 heading, by striking Interim report and inserting
			 Interim
			 reports; and
				(2)by inserting
			 and annually thereafter after first
			 meeting.
				(c)Deadline for
			 final reportSubsection (c) of section 611 of the Kids in
			 Disasters Well-being, Safety, and Health Act of 2007 is amended by striking
			 not later than 2 years after the date of its first meeting and
			 inserting not later than December 31, 2012.
			(d)Authorization of
			 appropriationsSection 612 of such Act is amended to read as
			 follows:
				
					612.Authorization
				of appropriations
						(a)In
				generalThere is authorized
				to be appropriated to carry out this title $1,500,000 for each of fiscal years
				2008 through 2012, and $1,000,000 for fiscal year 2013.
						(b)AvailabilityAmounts
				made available pursuant to subsection (a) shall remain available until
				expended.
						.
			
	
		
			Passed the House of
			 Representatives July 20, 2010.
			Lorraine C. Miller,
			Clerk
		
	
